Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, attaching the stiffener to brackets (348) with fasteners of claim 4; the hemming of claim 7; the tows interleaved with the fiber fabric of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of DE 424 and further in view of Griess et al. (8993084). 
For claim 1, Freeman (2010/023107) inherently discloses (Figs. 4 and 8-10 and [0039-44] as well as [0060-65]) a method of manufacturing a vehicle roof (roof structure 210), comprising: 
providing a roof stiffener (sunroof reinforcement assembly 200) having a plurality of metal portions (roof rails 230, 240, 250, 260, [0041] made of aluminum alloy) and a central opening (orifice 290). 
Freeman fails to provide for at least one fiber reinforced polymer (FRP) portion including a plurality of metal tabs having fiber tows embedded therein; with the step of joining the plurality of metal tabs of the FRP portion to at least one metal portion.
DE 102012010424 (DE 424) teaches (Fig. 1 (right-hand illustration), abstract) at least one fiber reinforced polymer (FRP) portion (1) including a plurality of metal tabs (metal part 2) having fiber tows (1.1) embedded therein.
It would have been obvious to one of ordinary skill in the art to have replaced at least one roof rail of Freeman with components of fiber reinforced polymer with metal tabs embedded therein as taught by DE 424 and to have joined or welded the metal tabs of the FRP portion (1) of DE 424 to the remaining metal roof rails (metal portions 240,250) of Freeman to allow for weight savings. 
Freeman, as modified, lacks providing the at least one FRP portion comprises: providing a plurality of transition components comprising the plurality of metal tabs having the embedded fiber tows extending therefrom; interleaving the embedded fiber tows with layers of fiber fabric; and consolidating the layers of fiber fabric to form the FRP portion, where consolidating the layers of fiber fabric to form the FRP portion comprises infusing the fiber layers with resin and curing the resin using an autoclave or hot-press mold.  
Griess et al. ‘084 disclose two separate metal structures (FIG.1), one (24) associated with the transition structure embedded in the carbon fiber composite (22) with another (28) connected thereto. Griess et al. discloses interleaving the edges of the components and consolidating via infusing in an autoclave. 
It would have been obvious to one of ordinary skill in the art to have provided the FRP portion with metal tabs and fiber tows of Freeman, as modified with DE 424, with transition components made via interleaving the embedded fiber tows with layers of fiber fabric and consolidating the layers of fiber fabric to form the FRP portion, where consolidating the layers of fiber fabric to form the FRP portion comprises infusing the fiber layers with resin and curing the resin using an autoclave or hot-press mold as taught by Griess et al. as an obvious expedient. 
Providing Freeman with this type of structure as taught by Griess et al. would have been obvious as being in the purview of ordinary engineering technique for one with ordinary skill based on desired manufacturing factors and design specifications, more specifically based on user desired weight(s) or bending load(s) of the structure (Griess, Col 1, lines 27-32). 
Additionally, a PHOSITA understands that the method of manufacture of the structure should optimize time, labor, costs (where a lesser cost yet suitable design is preferable), capacity to manufacture, manufacturing technology, safety, easy to manufacture, aesthetic, manpower for assembling parts, and limitations to meet the design specifications and capability to perform the desired function. 
	Modifying in this manner would yield no more than the predictable outcome which one of ordinary skill would have expected to achieve. See MPEP section 2143(I)(D). Additionally, KSR, 550 US at 82 USPQ2d at 1396 supports a conclusion of obviousness under the reasoning of “obvious to try” by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
Manufacturing the components as recited above (interleaving and consolidating) is not stated in the original specification to solve any stated problem or is for any particular purpose, and it appears that other methods of manufacturing would perform equally well. Just as a selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), so too a selection of a known manufacturing method based on its suitability to produce a product (by allowing the product to be lighter in weight or less susceptible to bending loads, Griess, Col 1, lines 27-32) supports a prima facie obvious determination. 

Claims 2-3, 5-6, and 10-11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Freeman, as modified above, in view of Hashimura et al. (2018/0215420). 
For claims 2-3, Freeman discusses the advantages of spot welding but is silent on mounting the roof stiffener on a vehicle frame by joining at least one of the plurality of metal tabs to the vehicle frame through spot welding. 
For claims 5-6, Freeman, as modified, lack a roof panel as recited. 
Hashimura et al. teach a roof panel of aluminum alloy joined to a vehicle body by welding.
It would have been obvious to one of ordinary skill in the art to have provided Freeman, as modified, with a roof panel as taught by Hashimura et al. to protect occupants from inclement weather. 
Further, it would have been obvious to one of ordinary skill in the art to spot welded the metal tabs and roof panel of Freeman, as modified, to a vehicle frame as taught by Hashimura et al. in order to secure the same. 
For claims 10-11, as best understood, Freeman, as modified, discloses joining the plurality of metal tabs of the FRP portion to the at least one metal portion comprises spot welding the plurality of metal tabs to the at least one metal portion.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman, as modified above. 
For claim 4, Freeman lack attaching the roof stiffener to one or more brackets with fasteners, a feature taught by Rompage et al. (234,236, FIG.3) and it would have been obvious to one of ordinary skill in the art to have combined the brackets with roof stiffener in order to reinforce the connection. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman, as modified above. 
For claim 7, Freeman, as modified, discloses attaching the roof panel and metal tabs via spot welding but lacks the attachment further comprising hemming the roof panel to the roof stiffener along an inside edge of the central opening.  
The examiner takes official notice that hemming is well known in the prior art to join to sheet metal panels/components together, specifically a metal panel over and inner panel to form a rigid assembly (see for example, Baulier et al. 2006/0000255 at [0015]). 
It would have been obvious to one of ordinary skill in the art to have provided the roof panel and stiffener hemmed together along an inner edge (surrounding the central opening) in order to provide a rigid assembly. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman, as modified above in view of WO 2017/033626 (WO 626). 
For claim 12, Freeman, as modified, lacks applying an adhesive or sealant between the at least one FRP portion and the at least one metal portion.
WO 2017/033626A1 discloses a structure body including a joint structure of dissimilar materials, and specifically discloses (see the embodiments described in the description; and figures 1-10): reinforcing plates 210 having a band shape are arranged on the back surface of the roof panel 200 (equivalent to a vehicle roof panel); the reinforcing plates 210 are made of aluminum alloy and are joined to the roof panel 200 with an adhesive. 
That is, a roof panel 200 connected to the reinforcing plates 210 is provided, wherein the roof panel 200 is made of a pressure- formed 5000 series aluminum alloy (i.e. the top panel 200 comprises aluminum), and the reinforcing plates 210 are made of an aluminum alloy as considered from the perspective of weight and strength (ie. the reinforcing plates 210 comprise aluminum).
It would have been obvious to one of ordinary skill in the art to have provided an adhesive as taught by WO 626 for use with between the FRP and metal portions of Freeman, as modified, in order to seal the same. 
Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive.

Drawings
With regard to the drawings, 37 CFR 1.83(1) requires that the drawing in a non provisional application must show every feature of the invention specified in the claims. Conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).
In the current invention, the claimed features set forth above in the objection are deemed critical to the claim, as evidenced, for example, by the amendment and inclusion of the limitations in the dependent claim, and are necessary for the understanding of the subject matter sought to be patented. See MPEP 608.02 and 35 U.S.C. 113, and 37 CFR §1.81(a).
Applicant argues the claims are method claims. This is not found persuasive and doesn’t eliminate the need for the features to be shown in the drawing figures. Though conventional features are not essential and can be illustrated with a labeled representation, the features set forth in the objection above, unless applicant argues otherwise, are not conventional and must be shown. 
As such, applicant is required to furnish a drawing of the claimed features. The objection is maintained. 

103 Prior art rejections
With regard to claim 8, now claim 1, applicant argues argues Griess fails to remedy the admitted deficiencies of Freemen and DE 424 for several reasons. 
First, applicant argues Griess do not disclose or suggest "interleaving the embedded fiber tows with layers of fiber fabric." The examiner disagrees and notes that FIG. 1 of Griess shows interleaving, where interleaving is defined as “to arrange in or as if in alternate layers” (from merriam-webster.com). Specifically, the resin portion 22 includes an upper portion and a lower portion (FIG.1) which are arranged in alternate layers with metal portion 24. That is, the sandwiched layers are: resin, metal, resin. As such, the metal portion 24 is embedded, where embedded is take to mean: “fixed firmly and deeply in a surrounding mass,” within the resin portions. Griess discloses the “interleaving” limitations and the claim is satisfied.
Second, applicant argues the combination of DE 424 and Griess. This is not the combination being made. Applicant is misconstruing the rejection which is based on Freeman and Griess, more specifically based on Freeman, as modified to include at least one roof rail of fiber reinforced polymer with metal tabs embedded, and Griess. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The fact that DE 424 discloses an alternate method of manufacturing is irrelevant to the rejection at hand. Applicant argues that the “Office Action does not indicate how DE 424 and Griess could be combined” but the Examiner is not combining these two references. Examiner is not combining the specific method of manufacturing of DE 424 with Freeman nor is examiner combining the method of manufacture of DE 424 with that of Griess. This line of argument is not found persuasive. 
Third, applicant argues that there is no rationale provided for combining Griess with Freeman. Examiner disagrees. Examiner must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art with some articulated reasoning and some rational underpinning to support the legal conclusion of obviousness. 
In the rejection of the last Office Action examiner made clear that combining Freeman, as modified, and Griess would have been obvious in order to effect desired manufacturing factors and design specifications. These are evident from at least Griess which provides at Col 1, lines 27-32 a desire to optimize weight and minimize bending loads placed on the joint). 
Examiner has further elaborated above noting that motivation can be gleaned by employing common sense where a PHOSITA would use KSR’s “obvious to try” rationale to look to optimizing manufacturing outcomes based on time, labor, costs (where a lesser cost yet suitable design is preferable), capacity to manufacture, manufacturing technology, safety, easy to manufacture, aesthetic, manpower for assembling parts, and limitations to meet the design specifications and capability to perform the desired function. 
Not only can motivation be gleaned from common sense (by applying a known technique to a known device (method) as outlined in MPEP 2143(I)(D), but Griess likewise provides some articulated rationale with a rational underpinning to support the legal conclusion of obviousness, namely that of reducing weight and minimizing bending loads (Col 1, lines 27-32). For these reasons, the rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 102015119437 (DE 437) (see figures 1-4) discloses: providing the at least one FRP portion includes: providing a plurality of transition components comprising a plurality of metal tabs 2 having the embedded fiber tows extending therefrom; interleaving the embedded fiber tows with layers of fiber fabric; and consolidating the layers of fiber fabric to form the FRP portion. Joining the plurality of metal tabs 2 of the FRP portion to at least one metal portion 8 comprises: welding a plurality of metal tabs 2 to the at least one metal portion 8. 
DE 10060042A1 (DE ‘042) discloses transition structure to provide continuous fibers linking both metal and plastic parts which ensures uninterrupted load distribution between both parts and reduced weakness at the joint therebetween (see ADVANTAGE, DE ‘042). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612